COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Luis Felipe Fierro v. The State of Texas

Appellate case numbers:     01-16-00906-CR

Trial court case numbers: 1302306

Trial court:                174th District Court of Harris County

        On December 20, 2016, this case was abated and remanded to the trial court to
determine, among other things, whether to permit appellant’s trial counsel, André A.
Wheeler, to withdraw and whether to appoint new counsel. On January 31, 2017, a
supplemental clerk’s record was filed in this Court attaching, among other things, an
order appointing Angela Cameron to represent appellant and directing the court reporter
to file a reporter’s record without charge to appellant, signed on January 18, 2017, and
another order granting Andrew A. Wheeler’s motion to withdraw as counsel, signed on
January 19, 2017.
        Accordingly, the Court sua sponte directs the Clerk of this Court to REINSTATE
this case on the Court’s active docket, to remove André A. Wheeler as appellant’s
counsel, and to designate Angela Cameron as appellant’s new counsel.
        Although the clerk’s record has been filed, the reporter’s record has yet to be filed
because the court reporter, Gayle Patterson, filed an information sheet in this Court on
November 17, 2016, stating that it had not yet been requested. According to the district
clerk’s website, appellant’s new counsel recently filed a request for the reporter’s record
on January 26, 2017.
        Accordingly, the court reporter is ORDERED to file the reporter’s record with the
Clerk of this Court within 30 days of the date of this Order. See TEX. R. APP. P. 2,
35.3(b)(2), (3). Appellant’s brief will be due to be filed within 30 days of the date of the
filing of the reporter’s record. See id. 38.6(a)(2).

       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                    Acting individually
Date: February 7, 2017